Title: From Thomas Jefferson to Elizabeth Wayles Eppes, [3? October 1782]
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles


        
          My dear Madam
          [3? October 1782]
        
        The girls being unable to assure you themselves of their welfare the duty devolves on me and I undertake it the more willingly as it will lay you under the necessity of sometimes letting us hear from you. They are in perfect health and as happy as if they had no part in the unmeasurable loss we have sustained. Patsy rides with me 5 or 6. miles a day and presses for permission to accompany me on horseback to Elkhill whenever I shall go there. When that may be however I cannot tell; finding myself absolutely unable to attend to any thing like business. This miserable kind of existence is really too burthensome to be borne, and were it not for the infidelity of deserting the sacred charge left me, I could not wish it’s continuance a moment. For what could it be wished? All my plans of comfort and happiness reversed by a single event and nothing answering in prospect before me but a gloom unbrightened with one chearful expectation. The care and instruction of our children indeed affords some temporary abstractions from wretchedness and nourishes a soothing reflection that if there be beyond the grave any concern for the things of this world there is one angel at least who views these attentions with pleasure and  wishes continuance of them while she must pity the miseries to which they confine me.
        But I forget that I began this correspondence on behalf of the children and am afflicting you at the distance of 70 or 80 miles with sorrows which you had a right to think yourself out of the reach of. I will endeavor to correct myself and keep what I feel to myself that I may not dispirit you from a communication with us. News from hence you will not expect. Mrs. Gilmer’s getting better and better is the only event I recollect which can be interesting to you. I say nothing of coming to Eppington because I promised you this should not be till I could support such a countenance as might not cast a damp on the chearfulness of others. I shall begin to expect Jack in a week or ten days. When he shall have been with me some time he will I hope furnish me with a pleasing subject for a letter to Mr. Eppes. At present having neither business, politics nor news to communicate, I do not trouble him with an epistle of small stuff as your injunctions have obliged me to do you. Be so good as to tender my sincere esteem to him and to the family and sometimes to recollect yourself the fr[iend]ships & affection with which I am Dr. Madam your most obedt hble servt.,
      